DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1. The information disclosure statements (IDS) submitted on February 2, 2021; April 6, 2021; and April 12, 2021 were filed prior to the mailing date of this action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Amendment
	2. The amendments filed April 12, 2021 have been entered. Accordingly claims 1-14 have been examined herein. The previous drawing objection is maintained. This action is Final.
Drawings
3. The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hooks of the reversing lever mechanism engaging with the pawl posts must be shown or the feature(s) canceled from the claim(s). The claims state “wherein the first hook engages the first post when a user selects the first pawl as an engaging pawl, and wherein the second hook engages the second post when the user selects the second pawl as the engaging pawl”. The drawings do not specifically illustrate how the hooks engage with the pawl posts. It is not specifically clear how the mechanism operates because the claimed mechanism seems to differ from the common prior 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
4. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, 8, 10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tiede (US Patent 5613585).
Regarding claim 1, Tiede discloses a tool (fig. 1) comprising: 
a handle (see Tiede’s annotated fig. below)(Tiede’s embodiment of figs. 6-8 is generally the same as the other embodiments except for the manner of resiliently urging the pawls into engagement with the gear teeth (col. 4, lines 46-50)); 

    PNG
    media_image1.png
    669
    399
    media_image1.png
    Greyscale

a head extending from the handle (see Tiede’s annotated fig. above. The indicated head extends from the indicated handle), the head including first and second bores defined therein (fig. 7, pockets 48 and 49); 
a drive gear disposed within the head (fig. 7, drive gear with teeth 18) and adapted to provide torque to a work piece (Tiede teaches that the arrangement of the gear piece 16 and the screwdriver bit (workpiece) is such that any rotation of the gear piece will induce identical rotation of the screwdriver bit (col. 2, lines 48-49)); 
first and second pawls (fig. 7, pawls 61 and 62) adapted to engage the drive gear (fig. 7); 
a reversing lever (Tiede teaches a cap 32 and pin 33 which together form a control member) coupled to the first and second pawls (Tiede’s control member is operationally coupled to the pawls to select either one of the first and second pawls to engage the drive gears) to select either  one of the first and second pawls to engage the drive gear (fig. 8, Tiede’s pin 33 of the control member is coupled to pawl 61 and is selecting pawl 62 to engage the drive gear); 
first and second tube springs (fig. 7, resilient members 66 and 67 which are cylindrical tubes) disposed within the first and second bores (fig. 7, resilient members 66 and 67 are respectively disposed within the pockets 48 and 49), the first and second bores respectively including first and second openings that respectively allow the first and second tube springs to respectively radially extend towards the first and second pawls (fig. 7, Tiede teaches the pockets 48 and 49 have first and second openings that respectively allow the first and second resilient members to respectively radially extend towards the first and second pawls), 
wherein when the reversing lever selects the first pawl to engage the drive gear, the first tube spring biases the first pawl into engagement with the drive gear (fig. 8, Tiede’s control member has selected the first pawl 62 to engage the drive gear. The first resilient member 67 biases the first pawl 62 into engagement with the drive gear), and when the reversing lever selects the second pawl to engage the drive gear, the second tube spring biases the second pawl into engagement with the drive gear (Tiede only demonstrates with figures the control member selecting the first pawl to engage the drive gear and the first resilient member biasing the first pawl into engagement with the drive gear. However, Tiede teaches the resilient members urge the respective pawls into toothed engagement with the gear at any time the pin .
	Regarding claim 3, Tiede discloses further comprising a ball detent mechanism (spring-urged ball 41) disposed in the head (Tiede teaches the spring-urged ball 41 is set in the end wall 36 which is part of the earlier identified “head” (col. 3, lines 35-40)) and including a ball and a spring biasing the ball towards the reversing lever (Tiede teaches a spring-urged ball 41 will be received in the appropriately aligned and rotated opening 39 in the cap 32 which was previously identified as part of Tiede’s “reversing lever” (col. 3, lines 39-40)).
	Regarding claim 6, Tiede teaches wherein the head includes a pawl chamber for housing the first and second pawls (fig. 8, Tiede’s pawl chamber includes central arcuate portion 47 of the cavity and the flanking portions of the cavity which house the first and second pawls).  
	Regarding claim 8, Tiede discloses a ratchet mechanism (fig. 8) comprising: 
first and second pawls (fig. 7, pawls 61 and 62) adapted to selectively engage a drive gear (col. 5, lines 10-15); 
a reversing lever (Tiede teaches a cap 32 and pin 33 which together form a control member) coupled to the first and second pawls (Tiede’s control member is operationally coupled to the pawls to select either one of the first and second pawls to engage the drive gears) and adapted to select either one of the first and second pawls to engage the drive gear ; 3 
69054149v.1first and second tube springs (fig. 7, resilient members 66 and 67 which are cylindrical tubes) respectively disposed within first and second bores of a head of a tool (fig. 7, resilient members 66 and 67 are respectively disposed within the pockets 48 and 49 which are in the head of the tool. See Tiede’s annotated fig. below), the first and second bores respectively including first and second openings respectively allowing the first and second tube springs to respectively radially extend towards the first and second pawls (fig. 7, Tiede teaches the pockets 48 and 49 have first and second openings that respectively allow the first and second resilient members to respectively radially extend towards the first and second pawls), 

    PNG
    media_image2.png
    669
    399
    media_image2.png
    Greyscale

wherein when the reversing lever selects the first pawl to engage the drive gear, the first tube spring biases the first pawl into engagement with the drive gear (fig. 8, Tiede’s control member has selected the first pawl 62 to engage the drive gear. The first resilient , and when the reversing lever selects the second pawl to engage the drive gear, the second tube spring biases the second pawl into engagement with the drive gear (Tiede only demonstrates with figures the control member selecting the first pawl to engage the drive gear and the first resilient member biasing the first pawl into engagement with the drive gear. However, Tiede teaches the resilient members urge the respective pawls into toothed engagement with the gear at any time the pin 33 is not positioned against the pawl, such as shown with regard to the pawl 61 in fig. 8 (col. 5, lines 10-15). Therefore, Tiede teaches when the reversing lever selects the second pawl to engage the drive gear, the second tube spring biases the second pawl into engagement with the drive gear).  
Regarding claim 10, Tiede discloses further comprising a ball detent mechanism (spring-urged ball 41) disposed in the head (Tiede teaches the spring-urged ball 41 is set in the end wall 36 which is part of the earlier identified “head” (col. 3, lines 35-40)) and including a ball and a spring biasing the ball towards the reversing lever (Tiede teaches a spring-urged ball 41 will be received in the appropriately aligned and rotated opening 39 in the cap 32 which was previously identified as part of Tiede’s “reversing lever” (col. 3, lines 39-40)).  
Regarding claim 13, Tiede discloses wherein the head includes a pawl chamber for housing the first and second pawls (fig. 8, Tiede’s pawl chamber includes central arcuate portion 47 of the cavity and the flanking portions of the cavity which house the first and second pawls).
Claim Rejections - 35 USC § 103
5. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US PGPUB 20080006125) in view of Tiede (US Patent 5613585).
Regarding claim 1, Chen teaches a tool (fig. 1) comprising: 
a handle (see Chen’s annotated fig. 4 below, The annotated dotted line separates the handle of the tool from the head of the tool. The handle of the tool lies below the dotted line); 
a head extending from the handle (see Chen’s annotated fig. 4 below, The annotated dotted line separates the handle of the tool from the head of the tool. The head of the tool lies above the dotted line), the head including first and second bores defined therein (See Chen’s annotated fig. 4 below); 

    PNG
    media_image3.png
    806
    653
    media_image3.png
    Greyscale

a drive gear disposed within the head and adapted to provide torque to a work piece (structure indicated by element number 2 in fig. 1); 
first and second pawls (fig. 1, elements 3 and 5) adapted to engage the drive gear ([0016]; comprises teeth corresponding to the teeth of element 2); 
a reversing lever (fig. 1, element 8; element 8 comprises the handle 81, the retaining block 82, and a locking bolt 83 [0026])  coupled to the first and second pawls [0026]  to select either  one of the first and second pawls to engage the drive gear [0030] (fig. 4 and fig. 5); 
first and second tube springs disposed within the first and second bores (see Chen’s annotated fig. 5 below; The pictured springs are of a tubular shape), 

    PNG
    media_image4.png
    775
    572
    media_image4.png
    Greyscale

the first and second bores respectively including first and second openings (see Chen’s annotated fig. 5 below. The figure has been enlarged and the tube springs have been removed in order to clearly view the bores) that respectively allow the first and second tube springs to respectively extend towards the first and second pawls (fig. 5, the openings of the bores are positioned to allow the tube springs to respectively extend in the direction of the pawls), 

    PNG
    media_image5.png
    719
    725
    media_image5.png
    Greyscale

wherein when the reversing lever selects the first pawl to engage the drive gear, the first tube spring biases the first pawl into engagement with the drive gear (fig. 4), and when the reversing lever selects the second pawl to engage the drive gear, the second tube spring biases the second pawl into engagement with the drive gear (fig. 5).  
Chen does not teach the first and second tube springs respectively radially extend towards the first and second pawls. 
However, Tiede teaches a ratcheting tool (fig. 1) with a drive gear 16, pawls 61 and 62, reversing lever (Tiede’s reversing lever comprises cap 32 and pin 33) and multiple embodiments of biasing members to bias the selected pawls into engagement with the drive gear. Additionally, Tiede teaches a first embodiment (fig. 2) which uses compression springs 26 and 27 to bias the pawls. Tiede also teaches an additional embodiment (figs. 7 and 8) which utilizes resilient members 66 and 67 which are cylindrical tubes which in their free-body form are completely tubular (col. 4, lines 55-59). Tiede teaches these tubular resilient members 66 and radially extend towards the first and second pawls (fig. 8). Therefore, Tiede teaches the interchangeability and equivalency of the compression springs and the tubular springs. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Tiede to provide a ratchet tool which comprises first and second tube springs which respectively radially extend towards the first and second pawls in order to bias the pawls into selective contact with the drive gear. Because Tiede teaches cylindrical tube springs are well known substitutes for compression springs in the art, doing so would have been a simple substitution of one known pawl biasing resilient member for another known pawl biasing resilient member in order to arrive at the predictable result of biasing the pawls into selective contact with the drive gear. 
Regarding claim 2, Chen, as modified by Tiede, teaches the claimed invention as rejected above in claim 1. Additionally, Chen, as modified by Tied, teaches wherein the reversing lever includes first and second hooks (see Chen’s enlarged annotated figure 4 below. The reversing lever 8 (referred to by Chen as “dialer”) includes a first ear 821. As seen in the annotated figure below, the first ear comprises first and second hooks. Thus, the reversing lever includes first and second hooks.)

    PNG
    media_image6.png
    536
    855
    media_image6.png
    Greyscale

 and the first and second pawls respectively includes first and second posts (fig. 1, the first pawl 3 include first post 35; the second pawl 5 includes second post 55), wherein the first hook engages the first post when the reversing lever selects the 2 69054149v.1first pawl to engage the drive gear (fig. 4, The first hook (as defined in the above annotated figure) engages the first post 35 as the first pawl is engaged), and wherein the second hook engages the second post when the reversing lever selects the second pawl to engage the drive gear (fig. 5, The second hook (as defined in the above annotated figure) engages the second post 55 as the second pawl is engaged).  
Regarding claim 3, Chen, as modified by Tiede, teaches the claimed invention as rejected above in claim 1. Additionally, Chen, as modified by Tiede, teaches further comprising a ball detent mechanism (fig. 1, element 17) disposed in the head (see Chen’s annotated fig. 4 below, the annotated dotted line separates the head of the tool from the handle of the tool.  and including a ball (fig. 1, element 17) and a spring (fig. 1, element 18) biasing the ball towards the reversing lever (fig. 3, the spring 18 biases the ball 17 toward the reversing lever (element 81 in fig. 3 is the knob of the reversing lever)).

    PNG
    media_image7.png
    806
    653
    media_image7.png
    Greyscale

Regarding claim 5, Chen, as modified by Tiede, teaches the claimed invention as rejected above in claim 1. Additionally, Chen, as modified by Tiede, teaches wherein the head includes a valley and a shelf extending from the valley (see Chen’s annotated fig. 3 below), and the reversing lever includes a knob (fig. 3 and fig. 1; element 81) and is adapted to rotate in the valley and the shelf (see Chen’s annotated fig. 3 below; The reversing lever comprises .  

    PNG
    media_image8.png
    469
    865
    media_image8.png
    Greyscale

Regarding claim 6, Chen, as modified by Tiede, teaches the claimed invention as rejected above in claim 1. Additionally, Chen, as modified by Tiede, teaches wherein the head includes a pawl chamber for housing the first and second pawls (fig. 4; The pawls (3 and 5) are housed in a chamber within the head).
Regarding claim 7, Chen, as modified by Tiede, teaches the claimed invention as rejected above in claim 1. Chen, as modified by Tiede, does not explicitly teach wherein the first and second bores are substantially circular, and wherein each of the first and second openings is an arc that extends less than 180 degrees.  
However, Chen teaches the bores that accommodate and are shaped to fit the shape of the compression springs (fig. 5). 

Regarding claim 8, Chen teaches a ratchet mechanism (fig. 1, elements 3, 5, and 2 compose a ratchet mechanism) comprising: 
first and second pawls (fig. 1, elements 3 and 5) adapted to selectively engage a drive gear ([0016-0017]; comprises teeth corresponding to the teeth of element 2); 
a reversing lever (fig. 1, element 8; element 8 comprises the handle 81, the retaining block 82, and a locking bolt 83 [0026])  coupled to the first and second pawls [0026] and adapted to select either one of the first and second pawls to engage the drive gear [0017] (figs. 4 and 5);3 
69054149v.1first and second tube springs respectively disposed within first and second bores of a head of a tool, the first and second bores respectively including first and second openings respectively allowing the first and second tube springs to respectively radially extend towards the first and second pawls, 
wherein when the reversing lever selects the first pawl to engage the drive gear, the first tube spring biases the first pawl into engagement with the drive gear, and when the reversing lever selects the second pawl to engage the drive gear, the second tube spring biases the second pawl into engagement with the drive gear.  
 69054149v.1first and second tube springs respectively disposed within first and second bores of a head of a tool (see Chen’s annotated fig. 5 below; The pictured springs are of a tubular shape), 

    PNG
    media_image4.png
    775
    572
    media_image4.png
    Greyscale

the first and second bores respectively including first and second openings (see Chen’s annotated fig. 5 below. The figure has been enlarged and the tube springs have been removed in order to clearly view the bores) 

    PNG
    media_image9.png
    719
    725
    media_image9.png
    Greyscale

respectively allowing the first and second tube springs to respectively extend towards the first and second pawls (fig. 5, The openings of the bores are positioned to allow the tube springs to extend in the direction of the pawls.), 
wherein when the reversing lever selects the first pawl to engage the drive gear, the first tube spring biases the first pawl into engagement with the drive gear (fig. 4), and when the reversing lever selects the second pawl to engage the drive gear, the second tube spring biases the second pawl into engagement with the drive gear (fig. 5).  
Chen does not teach the first and second tube springs respectively radially extend towards the first and second pawls. 
However, Tiede teaches a ratcheting tool (fig. 1) with a drive gear 16, pawls 61 and 62, reversing lever (Tiede’s reversing lever comprises cap 32 and pin 33) and multiple embodiments of biasing members to bias the selected pawls into engagement with the drive gear. Additionally, Tiede teaches a first embodiment (fig. 2) which uses compression springs 26 and 27 to bias the pawls. Tiede also teaches an additional embodiment (figs. 7 and 8) which utilizes radially extend towards the first and second pawls (fig. 8).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Tiede to provide a ratchet tool which comprises first and second tube springs which respectively radially extend towards the first and second pawls in order to bias the pawls into selective contact with the drive gear. Because Tiede teaches cylindrical tube springs are well known substitutes for compression springs in the art, doing so would have been a simple substitution of one known pawl biasing resilient member for another known pawl biasing resilient member in order to arrive at the predictable result of biasing the pawls into selective contact with the drive gear. 
Regarding claim 9, Chen, as modified by Tiede, teaches the claimed invention as rejected above in claim 8. Additionally, Chen, as modified by Tiede in the rejection of claim 8, teaches wherein the reversing lever includes first and second hooks (see Chen’s enlarged annotated figure 4 below. The reversing lever 8 (referred to by Chen as “dialer”) includes a first ear 821. As seen in the annotated figure below, the first ear comprises first and second hooks. Thus, the reversing lever includes first and second hooks.)

    PNG
    media_image6.png
    536
    855
    media_image6.png
    Greyscale

 and the first and second pawls respectively includes first and second posts (fig. 1, the first pawl 3 include first post 35; the second pawl 5 includes second post 55), wherein the first hook engages the first post when the reversing lever selects the first pawl to engage the drive gear (fig. 4, The first hook (as defined in the above annotated figure) engages the first post 35 as the first pawl is engaged), and wherein the second hook engages the second post when the reversing lever selects the second pawl to engage the drive gear (fig. 5, The second hook (as defined in the above annotated figure) engages the second post 55 as the second pawl is engaged).  
Regarding claim 10, Chen, as modified by Tiede, teaches the claimed invention as rejected above in claim 8. Additionally, Chen, as modified by Tiede in the rejection of claim 8, teaches further comprising a ball detent mechanism (fig. 1, element 17) disposed in the head (see Chen’s annotated fig. 4 below, the annotated dotted line separates the head of the tool  and including a ball (fig. 1, element 17) and a spring (fig. 1, element 18)  biasing the ball towards the reversing lever (fig. 3, the spring 18 biases the ball 17 toward the reversing lever (element 81 in fig. 3 is the knob of the reversing lever)).  

    PNG
    media_image7.png
    806
    653
    media_image7.png
    Greyscale

Regarding claim 12, Chen, as modified by Tiede, teaches the claimed invention as rejected above in claim 8. Additionally, Chen, as modified by Tiede in the rejection of claim 8, teaches wherein the head includes a valley and a shelf extending from the valley (see Chen’s annotated fig. 3 below), and the reversing lever includes a knob (fig. 3 and fig. 1; element 81) and is adapted to rotate in the valley and the shelf (see Chen’s annotated fig. 3 below; The .  

    PNG
    media_image8.png
    469
    865
    media_image8.png
    Greyscale

Regarding claim 13, Chen, as modified by Tiede, teaches the claimed invention as rejected above in claim 8. Additionally, Chen, as modified by Tiede in the rejection of claim 8, teaches wherein the head includes a pawl chamber for housing the first and second pawls (fig. 4; The pawls (3 and 5) are housed in a chamber within the head).  
Regarding claim 14, Chen, as modified by Tiede, teaches the claimed invention as rejected above in claim 8. Chen, as modified by Tiede, does not explicitly teach wherein the first and second bores are substantially circular, and wherein each of the first and second openings is an arc that extends less than 180 degrees.  
However, Chen teaches the bores that accommodate and are shaped to fit the shape of the compression springs (fig. 5). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen’s bores to be substantially circular when incorporating Tiede’s teaching of tubular springs. Further, it would have been obvious to create an opening in the bore which is an arc that extends less than 180 degrees. Doing so would allow the bores to accommodate and form-fit the tubular spring which would ensure it stays located and positioned correctly during operation. Additionally, incorporating the arc would allow the tubular springs to radially extend as taught by Tiede. 
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Tiede as applied to claims 3 and 10 above, and further in view of Li (US PGPUB 20170203415).
Regarding claim 4, Chen in view of Tiede teaches the claimed invention as rejected above in claim 3. Additionally, Chen teaches wherein the head includes a valley (see Chen’s annotated fig. 3 below).

    PNG
    media_image10.png
    469
    865
    media_image10.png
    Greyscale

wherein the ball detent mechanism is located within a hole in the valley.  
However, Li teaches wherein the ball detent mechanism is located within a hole in the valley (see Li’s annotated fig. 5 below. The hole for the ball detent mechanism is located in the valley of the head).

    PNG
    media_image11.png
    876
    686
    media_image11.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Tiede to incorporate the teachings of Li to locate the ball detent mechanism in a hole located in the valley of the head. Doing so provides improved stability because the ball detent mechanism interacts with the body of the reversing lever instead of the extended knob of the reversing lever.
Regarding claim 11, Chen in view of Tiede teaches the claimed invention as rejected above in claim 10. Additionally, Chen discloses wherein the head includes a valley (see Chen’s annotated fig. 3 below).

    PNG
    media_image10.png
    469
    865
    media_image10.png
    Greyscale

Chen does not disclose wherein the ball detent mechanism is located within a hole in the valley.  
However, Li teaches wherein the ball detent mechanism is located within a hole in the valley (see Li’s annotated fig. 5 below. The hole for the ball detent mechanism is located in the valley of the head).

    PNG
    media_image11.png
    876
    686
    media_image11.png
    Greyscale

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Tiede to incorporate the teachings of Li to locate the ball detent mechanism in a hole located in the valley of the head. Doing so provides improved stability because the ball detent mechanism interacts with the body of the reversing lever instead of the extended knob of the reversing lever.
Response to Arguments
6. Applicant’s arguments with respect to claims 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, Applicant argues Chen does not teach the first and second elastic members respectively radially extend towards the first and second pawls and that Li does not cure the 
	Applicant argues an express illustration of the hooks of the reversing lever mechanism engaging with the pawl posts is not necessary for understanding by one of ordinary skill in the art of the subject matter to be patented. The examiner respectfully disagrees. Chen (US Patent 7080579) teaches a reversing lever mechanism with hooks that engage the pawl posts. Chen’s hooks engage the post of the pawl which is to be disengaged rather than engaged from the drive gear (fig. 6). This mechanism is commonly known in the art. However, the applicant’s mechanism differs from Chen’s well known mechanism. The applicant’s mechanism engages with the post of the pawl which is to be engaged with the drive gear. Therefore, it is not particularly clear how the mechanism of the instant application functions because it differs from the mechanism well known in the art. Specifically, it is not particularly clear how the mechanism engages one pawl without inadvertently engaging the second pawl.  The drawing objection is maintained. 
Conclusion
7. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172.  The examiner can normally be reached on Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723